DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Holladay (U.S. Publication No.2020/0405503 A1) in view of Fenn et al. (U.S. Publication No.2015/0190128 A1; hereinafter “Fenn”).
	Regarding claim 3, Holladay discloses a system of surgical tools for performing a spinal fusion surgical procedure via an Anterior to the Psoas (ATP) approach, the system comprising: a dilator (guide 102), comprising a pointed tip configured to protrude into a disc space (see para.0041, see also Figure 1); a handheld retractor configured to retract a patient’s tissues (see middle of para.0030); a portal tube (working channel device 106); a portal tube dilator sized and shaped to fit within the portal tube and slide longitudinally with respect to the portal tube (dilator 104); an implant inserter (see delivery device 780 in Figure 7D); a radial stop configured to engage with the implant inserter (see aperture 777 comprising threads that are used to attach the disc implant 770 to delivery device 780, see para.0036); and a radial support configured to attach to the portal tube (handle 784).  
	Holladay fails to disclose wherein the portal tube defines at least one partially open sidewall portion and at least one channel extending through a solid sidewall portion.  However, Fenn discloses a portal tube (dilator 104 in Figures 5 and 6) defining at least one partially open sidewall portion (146) and at least one channel extending through a solid sidewall portion (140) in order to receive multiple tools at once (see para.0049).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Holladay’s portal tube to define at least one partially open sidewall portion and at least one channel extending through a solid sidewall portion in order to allow the user to receive multiple tools at once within the portal tube (see para.0049).
	Regarding claim 4, Holladay further discloses a clamp configured to attach to the portal tube (disc rake 440 is configured to slide within working channel device 106). 

    PNG
    media_image1.png
    691
    456
    media_image1.png
    Greyscale

Fenn et al. (U.S. Publication No.2015/0190128 A1)

Allowable Subject Matter
Claims 1 and 2 are allowed.
Claims 1 and 2 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a method of performing a spinal fusion surgical procedure via an Anterior to the Psoas (ATP) approach, the method comprising: forming a surgical pathway in a patient’s tissues to access a disc space through an oblique corridor located between a ventral medial border of a psoas muscle and a left lateral border of an aorta or iliac artery; performing a discectomy through the surgical pathway; and placing an intervertebral implant within the disc space through the surgical pathway.  Holladay (U.S. Publication No.2020/0405503 A1) discloses a method of performing a spinal fusion surgical procedure via an Anterior to the Psoas (ATP) approach, except for the step of forming a surgical pathway in a patient’s tissues to access a disc space through an oblique corridor located between a ventral medial border of a psoas muscle and a left lateral border of an aorta or iliac artery (para.0027


    PNG
    media_image2.png
    479
    442
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773